Citation Nr: 0336235	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of death.

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who served in the Philippine Commonwealth 
Army from December 1941 to September 1942 and from July 1945 
to June 1946.  He was a prisoner of war from April 1942 to 
September 1942.  He died in July 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the decedent's death under 38 
U.S.C.A. § 1310.  A claim for accrued benefits was also 
denied in that rating action, and that matter was not 
appealed to the Board.

In correspondence from the RO dated in May 2002, the 
appellant was advised that her claim for dependency and 
indemnity compensation (DIC) included a claim for benefits 
under 38 U.S.C.A. § 1318, which provides for the payment of 
DIC where a veteran died while entitled to total (100 
percent) service-connected disability benefits for a 
specified period of years before death.  She was advised that 
a temporary stay on the adjudication of such claims had been 
imposed in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates v. Secretary of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  In that decision 
the Court directed the Department to conduct expedited 
rulemaking which would either explain why certain regulations 
- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - were 
inconsistent on the issue of "hypothetical entitlement" to 
a total rating before death, or revise the regulations to be 
consistent.  

The temporary stay on adjudication of certain 38 U.S.C.A. § 
1318 claims has been lifted.  However, the RO has yet to 
adjudicate this matter, and the claim is referred to the RO 
for adjudication.  The Board considers the issue involving 
entitlement to VA death benefits under the provisions of 38 
U.S.C.A. § 1310 to be separate and distinct from the issue of 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318, because sections 1310 and 1318 contemplate 
different criteria for entitlement to VA benefits.  
Therefore, the Board believes that the two issues are not 
inextricably intertwined, cf. Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991), and that we may address the issue of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1310 
at this time.


FINDINGS OF FACT

1.  The decedent's death certificate shows that he died in 
July 1988 at the age of 74.  The death certificate 
establishes that the immediate cause of death was cardio-
respiratory arrest, with an antecedent cause of possible 
pulmonary embolism with an underlying cause of cor pulmonale.  
Other significant conditions contributing to death but not 
related to the immediate cause consisted of pulmonary 
tuberculosis (PTB) and chronic obstructive pulmonary disease 
(COPD).

2.  At the time of the decedent's death, service connection 
was not in effect for any condition.

3.  There is no evidence of record which reflects that either 
the primary or secondary causes of the decedent's death had 
their onset in service or were related in any way to his 
period of service, including his internment as a POW.


CONCLUSION OF LAW

No disorder which caused or contributed to the cause of the 
decedent's death was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  That analysis would include 
cases that had been decided by the Board before the VCAA, but 
were pending in the CAVC at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Kuzma v. Principi, supra (citing 
with approval Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

The present claim involves a request for service connection 
for cause of death, and there is no issue as to whether the 
application for this claim is substantially complete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2003).  The appellant filed the appropriate form 
seeking compensation in December 2001.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Upon receipt of the appellant's 
application, the RO wrote to her in March 2002, at which time 
she was advised of: (1) what the evidence must show to 
establish entitlement; (2) what information/evidence was 
needed from her and where to send it; and (3) what VA must do 
to assist her.  She was provided with two additional duty-to-
assist letters in September and November 2002.  In the 
October 2002 Statement of the Case, she was specifically 
provided with the provisions of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  All such evidence 
identified by the appellant has been obtained.  

The RO advised the appellant of the evidence obtained and 
considered in deciding her claim in the SOC issued in 
October, at which time the appellant was advised of the 
specific VCAA requirements.  Subsequently she presented 
argument, but did not submit or identify any additional 
evidence in support of the claim.  It thus appears that all 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims folder.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In the present case, the SOC fully informed the appellant of 
the types of evidence which would be necessary to 
substantiate her claim.  Moreover, inasmuch as the appellant 
has had more than ample time during the pendency of this 
matter in which to submit supportive information, evidence, 
and argument, and has in fact done so, the holding of the 
Federal Circuit in its decision in PVA, supra, has been 
fulfilled.  Therefore, the Board finds that no useful purpose 
would be served in remanding this matter for more development 
or procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The CAVC has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, supra. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background

The decedent's service records reflect that his only malady 
during service was malaria.  His separation medical 
examinations and his processing affidavit listed no 
abnormalities.  The decedent's service medical records are 
completely negative for conditions later associated with his 
death, including any respiratory conditions or PTB.

The record includes a certificate from an attending physician 
dated in June 1957, reflecting diagnoses of rheumatism of the 
left leg and pain in the right chest, explained as probably 
due to a contusion sustained as a result of a fall from a 
truck during service.

The appellant filed her DIC claim in December 2001, and it 
was denied in May 2002.  The RO explained that the service 
medical records were negative for any of the conditions 
causing or contributing to the decedent's death, and that 
during his lifetime the decedent was not service connected 
for any condition.

The file includes two nearly identical private medical 
certificates, dated in April 2002 and September 2002, showing 
that the decedent was admitted for hospitalization in June 
1988 until the date of his death in July 1988.  Diagnoses of 
cardio-respiratory arrest, "rule out" pulmonary embolism, 
cor pulmonale, PTB, and COPD were made.

In her substantive appeal filed in November 2002, the 
appellant indicated that she knew that as a POW, her husband 
had suffered from beri-beri, malaria, malnutrition, and a 
weakened condition, ultimately resulting in his death.

III.  Pertinent Law and Regulations

A.  Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003). 
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a) (2003).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 
C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

If the claimed disorder is cardiovascular disease, or 
pulmonary tuberculosis (PTB), service connection may be 
granted if the condition is manifested to a compensable 
degree within the presumptive time period.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Evidence of activity on comparative study of X-ray 
films showing pulmonary tuberculosis within the three-year 
presumptive period will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. §§ 3.307(a)(3); 
3.371(a).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

B.  Service connection for cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the individual's death.  38 C.F.R. § 3.312(b) 
and (c) (2003).

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under chapter 11 of this title.  38 U.S.C.A. § 1310(a) (West 
2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2003); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied. The list of presumptive diseases in the law 
does not include typhoid fever. 38 U.S.C.A. §§ 1110, 1112(b), 
1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

IV.  Analysis

The appellant contends that the causes of the decedent's 
death are attributable to service, specifically his 
imprisonment as a POW.  She contends that the decedent 
suffered from conditions including beri-beri, dysentery, and 
malnutrition while he was a POW, resulting in a generally 
weakened condition, and ultimately resulting in his death.  
She argues that this warrants the application of the 
presumptive provisions in the VA regulations pertaining to 
POWs.

The decedent was a former POW and, accordingly, certain 
conditions may be presumptively service-connected if 
manifested to a degree of 10 percent or more at any time 
after his discharge from service.  These conditions include 
beriberi, chronic dysentery, malnutrition or any other 
nutritional deficiency, psychosis or any of the anxiety 
states and organic residuals of frostbite.  38 C.F.R. §§ 
3.307(a)(5), 3.309(c) (2003).  However, none of the 
conditions listed on the decedent's death certificate, either 
as primary or secondary causes, are among the conditions for 
which this presumption is afforded under 38 C.F.R. §§ 
3.307(a)(5) and 3.309(c).  

In reviewing the evidence of record, we note that the veteran 
had no service-connected disabilities at the time of his 
death.  The service medical records were entirely negative 
for treatment of any injuries, wounds, disabilities, or 
diseases during service, except for a notation of malaria.  
While status as a POW from April to September 1942 has been 
established, there is no indication that the veteran ever 
suffered from any of the presumptive conditions listed under 
38 C.F.R. §§ 3.307(a)(5) and 3.309(c) or any of the primary 
or secondary causes of his death as listed on his death 
certificate while he was a POW, or at any time during 
service, or for decades thereafter.  

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the decedent's death to 
service.  The appellant has contended in this appeal, without 
support in the medical record, that the causes of the his 
death were somehow related to his POW internment.  She has 
also specifically maintained that he died from a presumptive 
disease specific to former prisoners of war under 38 C.F.R. § 
3.309(c).  The Board finds no merit to the appellant's 
argument that the decedent had one of the conditions listed 
under the VA regulations specific to former prisoners of war 
under 38 C.F.R. §§ 3.307(a)(5) and 3.309(c).  The qualifying 
conditions have been specifically enumerated, and were not 
shown at any time in the service medical records or post-
service medical evidence.  Furthermore, the record fails to 
include any clinical evidence etiologically linking any of 
the certified causes of the veteran's death to any of the 
conditions specifically enumerated under 38 C.F.R. §§ 
3.307(a)(5) and 3.309(c).

The Board recognizes the appellant's sincere belief that the 
decedent's death was related in some way to service, 
specifically his POW experience.  Nevertheless, in this case, 
the appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
a causal relationship between the decedent's death and his 
service in the Philippine Army, including his POW experience.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the decedent's death, and any such conclusion by the 
Board would therefore be purely speculative in nature.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the decedent's death.

ORDER

The claim of entitlement to service connection for cause of 
death is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



